Citation Nr: 0334029	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  93-19 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a left inguinal 
hernia (formerly claimed as a post-operative condition).

2. Entitlement to service connection for disability of the 
hands, manifested by tingling.

3. Entitlement to service connection for fungus infection of 
the right great toe.

4. Entitlement to an evaluation in excess of 10 percent for 
emphysema, on appeal from the initial determination.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Herman, Counsel


INTRODUCTION

The veteran had active service from March 1960 to March 1964 
and from December 1990 to July 1991.  He served in the 
Southwest theatre of operations during the Persian Gulf War 
from January to June 1991.

This appeal before the Board of Veterans' Appeals (Board) 
arises from an August 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in Los 
Angeles, California.  The Board has previously Remanded the 
matter for additional development, the last time being March 
2001.  The veteran was subsequently afforded a personal 
hearing before the undersigned Veterans Law Judge in May 
2003.  A transcript of the hearing has been associated with 
the claims folders.

The Board notes that this appeal initially included the 
issues of entitlement to service connection for hearing loss 
and service connection for the residuals of a left toe 
injury, including left foot fasciitis.  At the outset of his 
May 2003 personal hearing, the veteran withdrew his claim for 
service connection for hearing loss and also appeared to 
withdraw his claim for service connection for the residuals 
of a left toe injury, including left foot fasciitis, although 
the precise language concerning the withdrawal was noted to 
be inaudible on the audio tape.  However, any ambiguity is 
resolved because the veteran subsequently confirmed/clarified 
the issues which he wished to remain on appeal. 


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).

In this regard, the Board notes that the veteran's service-
connected emphysema is currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6603 
(2003).  Under Diagnostic Code 6603, a 10 percent evaluation 
is warranted for emphysema when (1) the Forced Expiratory of 
Volume in one second (FEV-1) is 71 to 80 percent of 
predicted; or, (2) the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) is 71-80 
percent of predicted; or, (3) the Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) is 66-80 percent of predicted.  A 30 percent evaluation 
is warranted for chronic bronchitis when FEV-1 or FEV-1/FVC 
is 56-70 percent of predicted or DLCO (SB) is 56-65 percent 
of predicted.  Although the veteran underwent a VA 
examination, to include pulmonary function tests, in April 
2002, the report does not provide DLCO (SB) results and 
consequently is not adequate for rating purposes.  The Board 
notes that the use of the word "or" in the rating criteria 
provides an independent basis for each particular evaluation 
rather than an additional requirement.  Drosky v. Brown, 10 
Vet. App. 251, 255 (1997).  The veteran need only prove the 
existence of any one of those criteria to satisfy the 
requirement for that particular evaluation.  This matter must 
therefore be Remanded to afford the veteran a new and 
complete  respiratory examination.

Additionally, in the March 2001 Board remand decision, it was 
indicated that the veteran had asserted that the disability 
of his hands, to include tingling, had its onset in or was a 
result of his participation in the Persian Gulf War.  The 
Board observed that the veteran had not yet been advised of 
the potential applicability of 38 U.S.C. 1117, Compensation 
for disabilities occurring in Persian Gulf War veterans.  The 
RO was therefore asked to consider 38 U.S.C. 1117 and its 
implementing regulation, 38 C.F.R. § 3.317, and provide the 
veteran the appropriate notice of this law.  There is no 
evidence that this consideration was undertaken or that the 
veteran was given notice of the pertinent law and regulation.  
Accordingly, because the Board's remand directions were not 
fully complied with, a remand to correct this due process 
deficiency is required.  See Stegall v. West, 11 Vet.App. 
268, 271 (1998) (A remand by the Court or by the Board 
confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with the terms of the 
remand order.)

Further, in April 2002, records from the Greater Los Angeles 
Healthcare System dated between October 1999 and March 2002 
were obtained and associated with the claims folder.  This 
evidence is pertinent to all the issues on appeal.  However, 
the RO only appears to have considered this evidence when it 
reviewed the veteran's claim of entitlement to an increased 
evaluation for emphysema.  There is no indication that this 
evidence was considered by the RO with respect to the other 
issues.  The Board acknowledges that the veteran submitted a 
large volume of medical records at his May 2003 personal 
hearing, and that he waived RO consideration of this 
evidence.  However, this waiver does not cure the procedural 
defect created by the RO when it failed to consider that the 
evidence it obtained in April 2002.  Accordingly, the case 
must be returned to the RO for its review of the 
aforementioned evidence, for readjudicaton, and, if 
appropriate, inclusion of the evidence in a supplemental 
statement of the case.

Finally, as discussed in the March 2001 Remand, a significant 
change in the law occurred November 9, 2000, when the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This 
law eliminated the concept of a well-grounded claim, 
redefined VA's obligations with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant what evidence, if 
any, needed to be obtained by the claimant and what evidence, 
if any, would be retrieved by VA).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  
 
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2)(ii) 
(which allowed the Board to provide the notice required by 
38 U.S.C. § 5103(a) and § 3.159(b)(1) and provided the 
appellant not less than 30 days to respond to the notice), 
because it is contrary to 38 U.S.C. § 5103(b), which provides 
the claimant one year to submit evidence.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F3d 1339 
(Fed. Cir. 2003) (DAV).   
 
In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d (Fed. Cir. 2003), the Federal Circuit invalidated the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in DAV.  The court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded, the RO must 
take this opportunity to inform the appellant that, 
notwithstanding previously provided information, a full year 
is allowed to respond to a VCAA notice.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
respiratory disability, inguinal hernia, 
disability of the hands, and fungus 
infection of the right great toe whose 
records are not currently in the claims 
folders.  After securing the necessary 
release, the RO should obtain these 
records.

3.  The RO should schedule the veteran 
for a VA respiratory examination.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  This review should 
be indicated in the examination report.  
The examination should include all 
necessary tests and studies, including 
pulmonary function testing and chest x-
rays.  Complaints and clinical findings 
should be reported so that both the old 
(prior to October 7, 1996) and new rating 
criteria may be applied.

The examiner should state the specific 
nature of the veteran's service-connected 
respiratory disorder.  In addition, the 
examination report should include the 
percentage predicted of FEV-1, the 
percentage of FEV-1/FVC, the percentage 
predicted of DLCO (SB), the maximum 
oxygen consumption in ml/kg/min 
(including whether any cardiorespiratory 
limitation is present), the maximum 
exercise capacity in ml/kg/min oxygen 
consumption (including whether any 
cardiac or respiratory limitation is 
present), as well as the presence or 
absence of cor pulmonale (right heart 
failure), right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute 
respiratory failure, and requirements of 
oxygen therapy.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6603 (2003).

4.  The RO should review the claims 
folders and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
to be directed to the examination report.  
If the requested examination does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2003) (if the 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

5.  Following completion of the 
foregoing, if the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of all evidence 
received since the March 2001 Remand and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to, 38 U.S.C. 1117, 38 C.F.R. § 3.317, 
and the VCAA.  Allow an appropriate 
period of time for response.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may result in the denial of 
the claim.  See 38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


